Citation Nr: 1227661	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-42 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disease.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left leg disability, to include a muscle strain and lumbar radiculopathy.

4.  Entitlement to service connection for a left wrist and hand disability, to include carpal tunnel syndrome.

5.  Entitlement to an initial rating higher than 10 percent for a chronic left ankle strain.


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1990.  She also had various verified periods of active duty for training (ACDUTRA) with the Army Reserve between July 1990 and August 2004.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO: denied entitlement to service connection for a rash of the face and neck, low back and left leg pain, a left calf muscle strain, and carpal tunnel syndrome of the left wrist; and granted service connection for a chronic left ankle strain and assigned an initial 10 percent disability rating, effective January 15, 2007.

The Veteran testified before the undersigned at an April 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with her claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for low back, left leg, and left wrist and hand disabilities and entitlement to a higher initial rating for a chronic left ankle strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran does not have a current skin disease.


CONCLUSION OF LAW

The criteria for service connection for a skin disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in February 2007, the RO notified the Veteran of the evidence needed to substantiate her claim for service connection for a skin disease.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated her status as a Veteran.  She was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of her claim, in the February 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's April 2012 hearing, the undersigned identified the issues on appeal, including entitlement to service connection for a skin disease, and explained to the Veteran that evidence of a current skin disease was necessary in order to substantiate her claim.  The Veteran provided testimony as to the symptoms of her claimed disability and has submitted additional evidence throughout the appeal period, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and pertinent service personnel records.  She has not reported and the evidence does not otherwise reflect any relevant post-service VA or private medical treatment for a skin disease.  In addition, she was afforded a VA examination for a skin disease.   

When a claimant's medical history indicates that her condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating. Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

In this case, the Veteran has reported that the symptoms of her claimed skin disease undergo periods of exacerbation.  For example, during a December 2007 VA examination she reported that her skin disease was in remission, but she reported during the April 2012 hearing that the disease was present and that the symptoms would "come and go."  There is no clinical evidence of any periods of exacerbation of a skin disease during the appeal period and the Veteran has not reported any post-service medical treatment for a skin disease.  Although she reported that symptoms were present during the April 2012 hearing, she has not reported any specific or predictable periods during which flare ups of symptoms occur.

Given this history, it would be difficult, if not impossible to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).

In her October 2009 substantive appeal (VA Form 9) and during the April 2012 hearing, the Veteran contended that the December 2007 VA examination was inadequate.  There is no requirement that VA establish the qualifications of VA physicians and medical experts providing medical opinions.  Absent some challenge to the expertise of a VA expert, there is no requirement that VA present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

The Veteran has presented no specific challenge to the qualifications of the examiner who conducted the December 2007 VA examination and has not presented any specific arguments as to why she believes the examination was inadequate, other than to contend that the examination was "unjust and improperly done."  The examination report includes the Veteran's complaints and report of history and the conclusions reached by the examiner were based upon an examination of the Veteran.  Hence, the examination is adequate.  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran has reported that she experiences symptoms of a skin disease which she first began during basic training in 1990 and have continued since that time.  She is competent to report symptoms of a skin disease as well as a continuity of symptomatology.  However, her reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  

Service treatment records reflect that the Veteran was treated for a 3 day history of a face and neck rash in August 1990.  However, the most recent clinical evidence of a post-service skin disease is a report of an examination conducted in February 2003 for purposes of service in the Army Reserve which reflects that she experienced a skin abnormality of the arms, abdomen, and hips.  

There is no other clinical evidence of any private or VA medical treatment for skin problems in the years since service and her post-service clinical records during the appeal period reflect that her skin has been normal.  For example, the December 2007 VA examination report includes a report by the Veteran that she had experienced a face and neck rash ever since 1990, but that there were no symptoms at the time of the examination because the condition was in remission.  Examination revealed that there were no scars or skin diseases present during the examination.  The physician who conducted the examination concluded that there was no pathology to render a diagnosis of any skin disease.


Further, the Veteran has provided contradictory reports concerning the history of her skin disease.  Although she reported during the December 2007 VA examination that she had experienced intermittent symptoms of a skin disease of the face and neck ever since 1990, she reported on a February 2003 report of medical history for purposes of service in the Army Reserve that she neither had, nor ever had, a skin disease.

In light of the Veteran's inconsistent statements concerning the alleged continuity of skin problems since 1990 and the absence of any clinical evidence of skin symptoms in the years since the Veteran's claim for service connection was received in January 2007, the Board concludes that the Veteran's reports of a continuity of symptomatology are not credible.

Although a diagnosis is not necessary to establish service connection, there is no adequate credible evidence of a post-service skin disease at any time during the appeal period.  Thus, the weight of the evidence is against a finding of a current disability and the existence of a current disability is the cornerstone of a claim for VA disability compensation.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a skin disease must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a skin disease is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McClendon, 20 Vet. App. at 83.

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

Private treatment records reveal that the Veteran has been diagnosed as having various low back disabilities.  For example, a January 2012 examination report from Stephen Free, P.A. indicates a diagnosis of degenerative disc disease at L5-S1.  Also, the Veteran has reported that she experiences left wrist and hand symptoms which began during a period of active service and have continued since that time.  The most recent clinical evidence of a diagnosed left wrist and hand disability is a July 2000 examination report from Coastal Neurological Associates, P.A. which includes a diagnosis of mild carpal tunnel syndrome.
The Veteran has reported that low back problems have persisted ever since her back was injured at the time of a left leg injury during a period of ACDUTRA in 1992.  Service treatment records include a June 18, 1992 report of treatment for left leg problems which had begun the previous day.  A diagnosis of a strained left calf muscle was provided.  ACDUTRA at the time of this injury has not yet been verified.  Service treatment records also include reports of treatment for low back/sciatic pain in April and May 2004 and during a verified period of ACDUTRA on August 18, 2004.

In sum, there is evidence of a current left wrist and hand disability and of a continuity of symptomatology in the years since a period of active duty indicating that any such disability may be related to service.  Also, there is evidence of a current low back disability, reports of a low back injury during a possible period of active service, evidence of low back problems before and during a verified period of ACDUTRA in August 2004, and evidence of a continuity of back symptomatology.  Thus, VA's duty to obtain examinations as to the nature and etiology of any current left wrist and hand disability and as to the etiology of the current low back disability is triggered.

Examinations are needed to determine whether the Veteran has a current left wrist and hand disability and to obtain medical opinions as to the relationship of any such disability and of the current low back disability to service.

As for the claim for service connection for a left leg disability, the Veteran has reported that left leg symptoms have persisted ever since the treatment for a strained left calf muscle and the reported low back injury in June 1992.  However, there were no left leg abnormalities noted during the December 2007 VA examination and the examiner concluded that there was no pathology to render a diagnosis of a current left leg disability.

Nevertheless, private treatment records, including an October 2007 MRI report from Coastal Diagnostic Imaging, reflects that the Veteran has reported neurologic symptoms associated with the left lower extremity and that she may possibly have left lower extremity radiculopathy.  As the December 2007 VA examination did not discuss a possible neurologic disability of the left leg, a new examination is necessary to determine the nature and etiology of any current left leg disability.

Further, as there is evidence of possible left lower extremity radiculopathy, the claim of service connection for a left leg disability is inextricably intertwined with the claim of service connection for a low back disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With regard to the appeal for a higher initial rating for a left ankle sprain, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected left ankle disability may have worsened since her last VA examination in December 2007.  For example, during the April 2012 hearing she testified that the disability had worsened.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected left ankle disability is triggered.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In her January 2007 claim (VA Form 21-526), the Veteran reported that she received treatment for her low back and left wrist and hand problems from Coastal Neurological Associates and Atlantic Orthopedics, both located in Jacksonville, North Carolina.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  

Although the Veteran has submitted some treatment records from these facilities, these steps have not yet been taken with regard to the idenfied treatment records to ensure that all relevant records have been obtained.  As any additional treatment records for low back and left wrist and hand disabilities are relevant to the issues on appeal, a remand is also necessary to attempt to obtain these records.

A remand is also necessary to further verify the dates and nature of the Veteran's service with the Army Reserve, in order to determine the nature of her service during the periods when low back and left leg problems were identified.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should attempt to verify the Veteran's periods of ACDUTRA and INADUTRA, especially any such periods in June 1992.  All efforts to verify such service should be documented in the claims file.

2.  Ask the Veteran to complete authorizations to obtain all records of her treatment for low back, left leg, left wrist and hand, and left ankle disabilities from Coastal Neurological Associates, Atlantic Orthopedics, and from any other sufficiently identified private treatment provider.

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims, and she should be advised to submit any records in her possession.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to verify the Veteran's periods of ACDUTRA and INACDUTRA and to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether a current low back disability is the result of a disease or injury in qualifying service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, and relevant records in Virtual VA, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disability (any low back disability diagnosed since January 2007) had its onset during her period of active duty service from July to November 1990 or within the year following that period of service, or is otherwise the result of a disease or injury incurred during that period?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disability (any low back disability diagnosed since January 2007) had its onset during any verified period of ACDUTRA or INACDUTRA, is otherwise the result of a disease or injury incurred during any verified period of ACDUTRA, or is otherwise the result of an injury incurred during any verified period of INACDUTRA?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disability (any low back disability diagnosed since January 2007) existed prior to any verified period of ACDUTRA or INACDUTRA (especially the period of ACDUTRA from August 17, 2004 to August 20, 2004)?

(d)  If it is likely that the Veteran's current low back disability existed prior to a verified period of ACDUTRA or INACDUTRA, is it at least as likely as not (50 percent probability or more) that the low back disability was aggravated during any such period (especially the period of ACDUTRA from August 17, 2004 to August 20, 2004) beyond normal progression?

In formulating the above opinions, the examiner should acknowledge and comment on all previous low back disabilities diagnosed since January 2007, the Veteran's reported back injury in 1992, the evidence of treatment for back problems in the Veteran's service treatment records, and her reports of back problems in the years since 1992.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After all efforts have been exhausted to verify the Veteran's periods of ACDUTRA and INACDUTRA and to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether any current left leg disability is the result of a disease or injury in qualifying service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that any current left leg disability (any left leg disability diagnosed since January 2007, including possible radiculopathy) had its onset during the Veteran's period of active duty service from July to November 1990 or is otherwise the result of a disease or injury incurred during that period?

(b)  Is it at least as likely as not (50 percent probability or more) that any current left leg disability (any left leg disability diagnosed since January 2007, including possible radiculopathy) had its onset during any verified period of ACDUTRA or INACDUTRA, is otherwise the result of a disease or injury incurred during any verified period of ACDUTRA, or is otherwise the result of an injury incurred during any verified period of INACDUTRA?

(c)  Is it at least as likely as not (50 percent probability or more) that any current left leg disability (any left leg disability diagnosed since January 2007, including possible radiculopathy) existed prior to any verified period of ACDUTRA or INACDUTRA?

(d)  If it is likely that any current left leg disability existed prior to a verified period of ACDUTRA or INACDUTRA, is it at least as likely as not (50 percent probability or more) that the left leg disability was aggravated during any such period beyond normal progression?

(e)  Is it at least as likely as not (50 percent probability or more) that any current left leg disability (any left leg disability diagnosed since January 2007, including possible radiculopathy) was caused (in whole or in part) by the Veteran's current low back disability?

(f)  Is it at least as likely as not (50 percent probability or more) that any current left leg disability (any left leg disability diagnosed since January 2007, including possible radiculopathy) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's current low back disability?

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of any left leg disability prior to the aggravation.

In formulating the above opinions, the examiner should acknowledge and comment on any left leg disability diagnosed since January 2007, the evidence of treatment for left leg and left sciatic problems in the Veteran's service treatment records, and her reports of left leg problems in the years since 1992.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After all efforts have been exhausted to verify the Veteran's periods of ACDUTRA and INACDUTRA and to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether any current left wrist or hand disability is the result of a disease or injury in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in Virtual VA, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that any current left wrist and hand disability (any such disability diagnosed since January 2007, including possible carpal tunnel syndrome) had its onset during the Veteran's period of active duty service from July to November 1990 or is otherwise the result of a disease or injury incurred during that period?

(b)  Is it at least as likely as not (50 percent probability or more) that any current left wrist and hand disability (any such disability diagnosed since January 2007, including possible carpal tunnel syndrome) had its onset during any verified period of ACDUTRA or INACDUTRA, is otherwise the result of a disease or injury incurred during any verified period of ACDUTRA, or is otherwise the result of an injury incurred during any verified period of INACDUTRA?

(c)  Is it at least as likely as not (50 percent probability or more) that any current left wrist and hand disability (any such disability diagnosed since January 2007, including possible carpal tunnel syndrome) existed prior to any verified period of ACDUTRA or INACDUTRA?

(d)  If it is likely that any current left wrist and hand disability existed prior to a verified period of ACDUTRA or INACDUTRA, is it at least as likely as not (50 percent probability or more) that the left wrist and hand disability was aggravated during any such period beyond normal progression?

In formulating the above opinions, the examiner should acknowledge and comment on any left wrist and hand disability diagnosed since January 2007 and the Veteran's reports of left wrist and hand problems in the years since service.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for left wrist and hand problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left ankle disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and relevant records in Virtual VA, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left ankle motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

The examiner should report if there is ankylosis of the left ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position.
The examiner should also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  The AOJ should review the examination reports to ensure that they contain the information and opinions sought in this remand and are otherwise complete.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


